DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Line 2 should include a colon after the word “comprising.”
Line 7 of the claim refers to “the bore (1d)” which lacks antecedent basis. The previous line refers to item 1d as “at least one hole” so for purposes of examination the two will be considered to be the same hole, however the claim should be amended to address both with the same term.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). It is unclear whether the “tri-clamp connection” is required to satisfy the limitations of the claim or solely a flange connection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shamine US Patent Application Publication 2006/0090567 (hereinafter referred to as Shamine).
Regarding claim 1, Shamine discloses as seen in fig. 2, a connecting device for connecting a sensor 20 to a unit 18 containing a fluid comprising,
a first mounting portion 50 to which the sensor 20 is mountable, 
a second mounting portion (at approximately 48) mountable to the unit 18, 
a central portion 26 located between the first and second mounting portions and having at least one hole (approximately at 44) on its periphery, and 
a leakage ring 24 covering the bore of the central portion 26, sealed and rotatable (paragraph 0020 indicates that the elements are threaded and thereby rotatable) with respect to the central portion 26, the leakage ring 24 having a leakage outlet 44 on its periphery, provided to be located in the region of a lowest position of the periphery of the leakage ring 44 in an operating position to allow any fluid present to drain off.
Regarding claim 2, the unit of Shamine comprises a pipe as claimed. 
Regarding claim 3, the first mounting portion of Shamine comprise a screw connection as claimed (paragraph 0021).
Regarding claim 4, the second mounting portion 44 is a flange as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shamine US Patent Application Publication 2006/0090567 (hereinafter referred to as Shamine).

Regarding claim 5, the connection of the first mounting portion to the sensor and the second mounting portion to the unit of Shamine are disclosed as being sealed as claimed but not explicitly as “hermetically sealed.” Paragraph 0025 discloses the undesirability of leakage to the environment and it therefore would have been obvious to one of ordinary skill in the art at the time of filing to have ensured the system was hermetically sealed to prevent unwanted environmental exposure and pollution.

Regarding claim 6, Shamine teaches the claimed invention of claim 1 and would be mounted to the unit in the claimed steps a) and b) when constructing and installing the unit. With regard to step c), it would have been obvious to one of ordinary skill the art at the time of filing to have rotated the leakage ring of the connecting device to located the outlet in an operating position to ensure that any fluid that leaks would enter the outlet and be collected instead of being emitted into the surrounding environment since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Cucci and Worthington references teach similar devices and systems including the claimed portions and leakage collection system but do not teach the claims in their entirety.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589. The examiner can normally be reached M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A SHABMAN/           Examiner, Art Unit 2861